United States Court of Appeals
              for the district of columbia circuit
                                


No. 97-5006                                  September Term, 1997

Stichting Pensioenfonds Voor de Gezondheid, 
   Geestelijke en Maatschappelijke Belangen,
               Appellant
               
               v.

United States of America,
               Appellee.
               

     Before: Edwards, Chief Judge; Ginsburg and Tatel, Circuit Judges.

                            O R D E R

     It is Ordered, by the Court, that the opinion filed November 14, 1997 is amended, as
follows:

     At page 8, line 37-38

          Replace "proposed" with "promulgated"

     At page 9, line 1

          Replace "receive, hold, disburse" with "receive, hold, invest, disburse"

     At page 9, line 7-8
     
          Replace "has a brief life expectancy" with "had a brief life"

     At page 10, line 26
          
          Replace "proposed" with "new"

                                        PER CURIAM
FOR THE COURT:
Mark J. Langer, Clerk

Filed on December 22, 1997